Title: To Alexander Hamilton from Benjamin Lincoln, 16 October 1790
From: Lincoln, Benjamin
To: Hamilton, Alexander


Boston Octr 16th. 1790
Sir
A few days since the Brig revolution Captain Coffin entered here from Amsterdam with an intention to unlode part of his Cargo here & part at New York. Part is landed here & the Captain has a Copy of his Manifest given him in which I have distinguished the articles landed here & he has given bonds for the due landing the remainder in New York. By law I am empowered to put an inspector on board the vessel & to keep him on board the vessel going from one district to another & the law provides that the wages & compensation of such inspector in going from one district to another shall be paid by the master or person having charge of the vessel in which they respectively go. Thus far the matter seemes clear but a question arises who is to refund the expences of the officer in his return. This being a doubt & as the matter of putting an officer on board or not seems to be left discretionary with the collector I have sent her without one. I shall be happy in having your directions which shall regulate my future conduct. On the receipt of your letter of the first instant I immediately applied to the marine society in this town in which unite Pilots, commanders of vessels & Merchants requesting their opinion respecting the size of a vessel the dimentions & mode of riging her suitable for a cutter which might keep this coast in the winter season. They reported in writing as their opinion that a vessel of forty Eight keel Eighteen feet beam & seven feet hold making 62 ton & 63/95 carpentures measure rigged as a Schooner would be a proper vessel for the purposes intended. As soon as I had procured this I endeavourored to form a contract which after many fruitless attempts I effected the last evening. The vessel is to be delivered the fifteenth of Jany compleatly rigged and fit for the Sea so far as it relates to the vessel. The contractor is to receive about 22 dollars & half p ton 1440 dollars for: with two boats seven sails, Main sail, four sail jib flying jib, fore & Main top-sails & a square sail. The contractor is to make a Cabbin, two state rooms, a Room besides for the under officers or something, A Room forward with a fire place for Cooking & for the men to live in. The vessel is to be built at Newbury port by people of abilities & character who will I have no doubt do the public the most perfect justice. The first carpenters I applid to would not build the hull for a less number of dollars than twenty for every ton. The contract made is I am confident as low as the business can be done for. It is on the whole two dollars & half lower than any other person would contract to do it for.
Secy of the Treasury
